DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed March 18, 2020.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2020 is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations for methods, systems, and computer program products for obtaining a set of utterances; identifying a set of intents associated with utterances within the set of utterances; organizing intents within the set of intents hierarchically, resulting in an intent hierarchy; customizing the intent hierarchy to reflect an intended granularity of a chatbot, resulting in a customized intent hierarchy; and creating a list of intents within the customized intent hierarchy.  The limitation for obtaining utterances is a data gathering step that can be achieved by a person listening to a user speak.  The limitation for identifying a set of intents associated with utterances within the set of utterances can be achieved by a human listening to utterances and mentally determining the intents of what was spoken.  The step for organizing intents within the set of intents hierarchically, resulting in an intent hierarchy can be achieved by a human, using pen and paper, listing the intents based on preferences or priorities.  The limitation for customizing the intent hierarchy to reflect an intended granularity of a chatbot, resulting in a customized intent hierarchy can be achieved by a human, using pen and paper, listing the intents based on preferences or priorities of specific topics related to chatbot capabilities.  The feature for creating a list of intents within the customized intent hierarchy can be achieved by a human, using pen and paper, writing the organized intent categories on paper.  The recited limitations are directed a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computing device and modules.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the recited generic chatbot, memory, processor, computer program product with computer instructions amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  The claims are not patent eligible.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated with respect to integration of the abstract idea into a practical application, the additional elements of the chatbot, memory, processor, computer program product with computer instructions to perform the various steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
Dependent claims 2-9, 11-15, and 17-20 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claims 2, 11, 17, the step for presenting utterances to a chatbot trainer can be achieved by a human, using a display, to share utterances with another human who is a developer/trainer for chatbot; the step for obtaining a response to the first utterance can be achieved by the human trainer giving a reply to the shown utterance; the step of receiving an indication that the response could also address the second utterance can be achieved by the person(s) mentally understanding the first and second utterance, realizing the responses for the utterances, comparing the responses and determining the first response addresses the second utterance; the step for identifying intents associated with the utterances can be achieved by the person mentally understanding the utterance/response and determining the intent of the utterance/response; merging, based on the receiving, the first intent and the second intent can be achieved by the person, using pen and paper, listing or grouping the intents.
Regarding claims 3-5, 12-13, and 18, the feature of the intent clusters, is a data manipulation and organization step that can be achieved by human mentally activity or with pen and paper to organize or group intent data in a preferred manner.
Regarding claim 6, the feature for deleting an intent from the intent hierarchy, is a data manipulation and organization step that can be achieved by human mentally activity or with pen and paper to organize or group intent data in a preferred manner and to remove any intents deemed redundant or unneeded.
Regarding claims 7, 14, and 19, the feature for staging a training conversation for a set of intents within the intent hierarchy, can be achieved by the person coordinating and scheduling conversation training scenarios.
Regarding claims 8, 15, and 20, the feature for creating a stored logic flow based on the training conversation, can be achieved by the person, using pen and paper, listing a dialogue flow from the conversation training scenarios.
Regarding claim 9, the feature of the training conversation includes a response condition, is a data manipulation and organization step that can be achieved by human mentally activity or with pen and paper to organize conversation scenarios in a preferred manner so as to include response data.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gangadharaiah et al (US Patent No. 11,392,773), hereinafter Gangadharaiah.
Gangadharaiah teaches a system for goal oriented conversational training data generation.  Regarding claims 1, 10, and 16, methods (Fig. 9), systems (col. 17, line 14 to col. 18, line 3), and computer program product (col. 17, line 14 to col. 18, line 3), with instructions for: obtaining a set of utterances (col. 6, lines 7-17 –exemplary utterances); identifying a set of intents associated with utterances within the set of utterances (col 6, lines 38-40  -- generated intent graphs); organizing intents within the set of intents hierarchically, resulting in an intent hierarchy (col. 6, line 38 – col. 7 line 20 – high level paths….redundant paths pruned – where a pruned path or flow is lower in hierarchy than a retained path or flow); customizing the intent hierarchy to reflect an intended granularity of a chatbot, resulting in a customized intent hierarchy (col. 7, lines 3-27 – prevent or enforce certain conversation paths…biasing intent paths); and creating a list of intents within the customized intent hierarchy (col. 5, lines 23-24 – intents to consider; col. 7, lines 28-29 – stored conversational training data – where the stored training data is generated from the conversation template generator and the intents to consider). 
Regarding claims 2, 11, and 17, Gangadharaiah teaches presenting, by a graphical user interface, a first utterance to a chatbot trainer (col. 5, lines 39-52; col. 6, lines 5-46 --  user input to GUI); obtaining a response to the first utterance (col. 5, lines 39-52 – prompts from bot and user ; col. 6, lines 5-46 --  user input to GUI); presenting, by the graphical user interface, a second utterance to the chatbot trainer (col. 5, lines 39-52; col. 6, lines 5-46 --  user input to GUI); receiving an indication that the response could also address the second utterance (col. 5, lines 39-52; col. 6, lines 5-46 --  paraphrasing processing); identifying a first intent that is associated with the first utterance (col. 6, lines 38-46 – intent graph); identifying a second intent that is associated with the second utterance (col. 6, lines 38-46 – intent graph); merging, based on the receiving, the first intent and the second intent (col. 5, lines 39-52; col. 6, lines 5-46 --  paraphrasing processing – paraphrase utterances are linked to same intents – Fig. 6 intent name book a flight is linked with the two phrases “I need a flight” and “I would like to book a flight”).
Regarding claims 3 and 12, Gangadharaiah teaches the intent hierarchy is organized into intent clusters (col. 5, lines 8-15 -- Each intent (shown here as plan trip 505, book flight 509, and book hotel 507) and their relationships are described as nodes in the intent graph. In this example, the initial intent (plan trip 505) is the first intent to be addressed with the bot followed by either the bot finishing (node 511) or one or book flight 509 or book hotel 507 being addressed. The book flight intent is a conditional intent requiring the plan trip intent to be complete).
Regarding claim 4, Gangadharaiah teaches the intent hierarchy comprises an intent cluster associated with common utterances Fig. 6 intent name book a flight is linked with the two phrases “I need a flight” and “I would like to book a flight”).
Regarding claims 5, 13, and 18 Gangadharaiah teaches customizing comprises merging a first intent and a second intent into a single intent (col. 5, lines 39-52; col. 6, lines 5-46 --  paraphrasing processing – paraphrase utterances are linked to same intents – Fig. 6 intent name book a flight is linked with the two phrases “I need a flight” and “I would like to book a flight”).
Regarding claim 6, Gangadharaiah teaches customizing comprises deleting an intent from the intent hierarchy (col. 6, line 38 – col. 7 line 20 – high level paths….redundant paths pruned – where a pruned path or flow is lower in hierarchy than a retained path or flow);
Regarding claim 7, 14, and 19, Gangadharaiah teaches staging a training conversation for a set of intents within the intent hierarchy (col. 5, lines 8-15; col. 7, lines 28-29 – stored conversational training data – where the stored training data is generated from the conversation template generator and the intents to consider;  Col. 7, lines 30-35 --a bot machine learning model is trained using the generated conversational training data at 913).
Regarding claims 8, 15, and 20, Gangadharaiah teaches creating a stored logic flow based on the training conversation (Col. 5, lines 16 -27 --  graph of intents is consumed by a conversation template generator 405 which traverses the intent graph to generate a conversation template for each intent of the intent graph. A conversation template is a path through the graph. In some embodiments, the intent is traversed in a depth-first manner Parameters dictating the actions of the conversation template generator 405 such as, for example, intents to consider, a number of conversations to generate, a number of unique paths to generate, and transition probabilities, are provided in a request. This request may be a request to generate training data for a given bot or to generate training data and train a given bot;  col. 7 line 16-29 – generated conversation template used to generate training data)
Regarding claim 9, Gangadharaiah teaches training conversation includes a response condition (Fig. 7/8; col. 7, lines 17-29 -- for each conversation template, slot values and utterances are sampled (filled in) from one or more dictionaries to fill in the placeholders for the utterances and slots of the one or more paths to generate conversational training data…where filled slots provide a form of response condition).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al (US Patent Application Publication No. 2021/0004390) discloses a context-based multi-granularity intent discovery system.
B. Rychalska, et al discloses a system for Multi-Intent Hierarchical Natural Language Understanding for Chatbots.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659